Exhibit 10.10.2

Name:

[__________]

Number of Shares of Stock subject to the Stock Option:

[__________]

Exercise Price Per Share:

$[__________]

Date of Grant:

[__________]

Vesting:

[__________]

 

Agenus Inc.

2019 Equity Incentive Plan
Non-Qualified Stock Option

Stock Option Award Agreement

 

This agreement (this “Agreement”) evidences a stock option granted by Agenus
Inc. (the “Company”) to the individual named above (the “Participant”), pursuant
to and subject to the terms of the Agenus Inc. 2019 Equity Incentive Plan (as
from time to time amended and in effect, the “Plan”).  Except as otherwise
defined herein, all capitalized terms used herein have the same meaning as in
the Plan.

  

1.Grant of Stock Option.  The Company grants to the Participant on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase,
pursuant to and subject to the terms and conditions set forth in this Agreement
and in the Plan, up to the number of shares of Stock set forth above (the
“Shares”), with an exercise price per Share as set forth above, in each case,
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.  

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not intended to qualify as an ISO) and is granted to the
Participant in connection with the Participant’s Employment.

 

2.Vesting.  The term “vest” as used herein with respect to the Stock Option (or
any portion thereof) means to become exercisable and the term “vested” with
respect to the Stock Option (or any portion thereof) means that the Stock Option
(or portion thereof) is then exercisable.  Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option will vest as set forth in the table
above, subject, in each case, to the Participant remaining in continuous
Employment from the Date of Grant through such vesting date.  

3.Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until such portion vests.  Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and must be
in written or electronic form acceptable to the Administrator, signed (including
by electronic signature) by the Participant or, if at the relevant time the
Stock Option has passed to a Beneficiary or permitted transferee, the
Beneficiary or permitted transferee.  Each such written or electronic exercise
election must be received by the Company at its principal office or by such
other party as the Administrator may prescribe and be accompanied by payment in
full of the exercise price by cash or check or as otherwise provided in the
Plan. The latest date on which the Stock Option or any portion thereof may be
exercised is the tenth (10th) anniversary of the Date of Grant (the “Final
Exercise Date”) and, if not exercised by such date, the Stock Option or any
remaining portion thereof will thereupon immediately terminate.

4.Cessation of Employment. If the Participant’s Employment ceases, except as
expressly provided for in an employment agreement between the Participant and
the Company that is in effect at

Rev. December 2019

 

--------------------------------------------------------------------------------

the time of such termination, the Stock Option, to the extent not then vested,
will be immediately forfeited for no consideration, and any vested portion of
the Stock Option that is then outstanding will remain exercisable for the period
described in Section 6(a)(4) of the Plan.

5.Restrictions on Transfer; Disqualifying Dispositions.  The Stock Option may
not be transferred except as expressly permitted under Section 6(a)(3) of the
Plan.

6.Forfeiture; Recovery of Compensation.  By accepting the Stock Option, the
Participant expressly acknowledges and agrees that the Participant’s rights, and
those of any permitted transferee, with respect to the Stock Option, including
the right to any Shares acquired under the Stock Option or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision).  The Participant further agrees to be bound by the terms
of any clawback or recoupment policy of the Company that applies to incentive
compensation that includes Awards such as the Stock Option.  Nothing in the
preceding sentence will be construed as limiting the general application of
Section 8 of this Agreement.

7.Withholding.  The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to be issued Shares upon
exercise of the Stock Option, are subject to the Participant promptly paying to
the Company in cash or by check (or by such other means as may be acceptable to
the Administrator) all taxes required to be withheld, if any.  No Shares will be
issued pursuant to the exercise of the Stock Option unless and until the person
exercising the Stock Option has remitted to the Company an amount in cash
sufficient to satisfy any federal, state, or local withholding tax requirements,
or has made other arrangements satisfactory to the Company with respect to such
taxes.  The Participant authorizes the Company and its subsidiaries to withhold
such amount from any amounts otherwise owed to the Participant, but nothing in
this sentence will be construed as relieving the Participant of any liability
for satisfying his or her obligation under the preceding provisions of this
Section 7.  

8.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant.  By accepting the Stock Option, the Participant agrees to be bound
by the terms of the Plan and this Agreement.  In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan will
control.  

9.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

-2-

--------------------------------------------------------------------------------

 

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

AGENUS INC.

 

By: ______________________________

Name:  ___________________________

Title:  ______________________________

Agreed and Accepted:

 

By_______________________________

[Participant’s Name]

 

 

[Signature Page to Stock Option Award Agreement]